                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    AMERICAN GUARD SERVICES, a California              CASE NO. C18-0603-JCC
      corporation,
10                                                       MINUTE ORDER
11                           Plaintiff,
              v.
12
      TERMINAL SECURITY SOLUTIONS, INC., et
13    al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Counterclaim Plaintiff Wayne Pack’s motion for
19   partial summary judgment (Dkt. No. 59) and Plaintiff American Guard Services’ responsive
20   request to continue the motion pursuant to Federal Rule of Civil Procedure 56(d) (Dkt. No. 58).
21   Plaintiff American Guard Services has not had an opportunity to depose Counter Plaintiff Pack,
22   with the parties discussing a time in late March following Counter Plaintiff Pack’s amendment of
23   his answer and assertion of a new counterclaim in December 2018. (See Dkt. Nos. 58 at 7–8, 59
24   at 5; see also Dkt. No. 32.)
25          Plaintiff American Guard Services’ request to continue Counter Plaintiff Pack’s motion
26   for partial summary judgment is GRANTED. The Clerk is DIRECTED to re-note Counter

     MINUTE ORDER
     C18-0603-JCC
     PAGE - 1
 1   Plaintiff Pack’s motion for partial summary judgment (Dkt. No. 48) to April 26, 2019. Plaintiff

 2   American Guard Services’ brief in opposition to Counter Plaintiff Pack’s motion for partial

 3   summary judgment shall be filed no later than April 19, 2019, and shall not exceed 24 pages.

 4   Counter Plaintiff Pack’s reply shall be filed no later than April 26, 2019, and shall not exceed 15

 5   pages.

 6            DATED this 19th day of March 2019.

 7                                                          William M. McCool
                                                            Clerk of Court
 8
 9                                                          s/Tomas Hernandez
                                                            Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0603-JCC
     PAGE - 2
